Las Mismas v. Copeland, aplte. — C. D. San Juan. Reivindicación de in-mueble. Noviembre 22, 1934.
Por cuanto, en su alegato original la parte apelante llamó la atención de esta Corte bacia el becbo de que el alegato de la ape-lante dejaba de cumplir en varios particulares con el Reglamento de este Tribunal.
Por cuanto, dicha parte apelada presentó anteriormente una mo-ción de desestimación que fué declarada sin lugar por el fundamento de que la apelación no era frívola.
Por cuanto, las apeladas en aquel entonces no volvieron a llamar la atención de la Corte sobre los otros motivos de su moción de des-estimación.
Por Cuanto, el becbo de que el alegato deje de cumplir con el Reglamento no priva a este Tribunal en casos extraordinarios de en-trar en los méritos a pesar de la existencia de uno o varios defectos, especialmente cuando esta Corte creyó, como aquí, que el recurso era meritorio.
Pior cuanto, considerando otra vez el caso por sus méritos que-damos con el criterio de que las apeladas dejaron de identificar sus alegadas fincas con las que posee la parte demandada apelante.
Por tanto, se declaran sin lugar las mociones de reconsideración.